         Case 1:19-cr-10180-LTS Document 183 Filed 03/19/21 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                       )
                                               )
v.                                             )       Docket No. 19-CR-10180-LTS
                                               )
                                               )
JONATHAN BERMUDEZ                              )

          ASSENTED-TO MOTION TO MODIFY CONDITIONS OF RELEASE

       The defendant, Jonathan Bermudez, respectfully requests that the Court modify his

conditions of release to allow him to leave the home on Wednesday, March 24, 2021 from 11

AM to 5 PM so that he can get married. Mr. Bermudez intends to marry his long-time girlfriend

on that date in Chelmsford, MA with family present. The government, through Assistant United

States Attorney Philip Cheng, assents to this request. Probation, through Mr. Bermudez’s

supervising officer Benjamin Miller, also assents.

                                                       Respectfully submitted,
                                                       JONATHAN BERMUDEZ,
                                                       By His Attorney,

                                                       /s/ Jane F. Peachy
                                                       Jane F. Peachy, B.B.O.#661394
                                                       Federal Public Defender Office
                                                       51 Sleeper Street, 5th Floor
                                                       Boston, MA 02210
                                                       Tel: 617-223-8061

                                  CERTIFICATE OF SERVICE

        I, Jane F. Peachy, hereby certify that this document filed through the ECF system will be
sent electronically to the registered participant(s) as identified on the Notice of Electronic Filing
(NEF) on March 19, 2021.
                                                        /s/ Jane F. Peachy
                                                        Jane F. Peachy
